DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are pending.
Amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberle (Mol Cancer Res; 2016, 14 (11_Suppliement): A22).
Eberle discloses treating pancreatic ductal adenocarcinoma through inhibition of Bmi1 comprising administering PTC596 (same compound as in the instant claims) orally alone as an active agent (expected to be present with moisture, i.e. water and thus a composition and expected to be either given with water or mixed with pharmaceutically acceptable carrier, which is again composition) or in combination with gemcitabine (again a composition) (same as in the instant claims 2 and 3) leading to slowed tumor growth  and elevated levels of apoptosis, i.e. the amount is effective amount.  
With regard to claim limitations of claims 1-11, “wherein the effective amount achieves ---plasma concentration ---/ml”-Since the cited prior art teaches same effective amount (effective in leading to slowed tumor growth and elevated levels of apoptosis) as in the instant claims, the effective amount of the cited prior art is also capable of achieving ---plasma concentration ---/ml whether measured by the cited prior art or not. Thus, the cited prior art reads on all limitations of the instant claims. 
Since the cited prior art reads on all the limitations of the instant claims 1-11, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (Mol Cancer Res; 2016, 14 (11_Suppliement): A22) and Hoff (The New England Journal of Medicine; 2013, 369, 1691-1703) in combination. 
Determining the scope and contents of the prior art
Eberle discloses treating pancreatic ductal adenocarcinoma through inhibition of Bmi1 comprising administering PTC596 (same compound as in the instant claims) orally alone as an active agent (expected to be present with moisture, i.e. water and thus a composition and expected to be either given with water or mixed with pharmaceutically acceptable carrier, which is again composition) or in combination with gemcitabine (again a composition) (same as in the instant claims 2 and 3) leading to slowed tumor growth  and elevated levels of apoptosis, i.e. the amount is effective amount.  
With regard to claim limitations of claims 1-11 and 16-20, “wherein the effective amount achieves ---plasma concentration ---/ml”-Since the cited prior art teaches same effective amount (effective in leading to slowed tumor growth and elevated levels of apoptosis) as in the instant claims, the effective amount of the cited prior art is also capable of achieving ---plasma concentration ---/ml whether measured by the cited prior art or not. Thus, the cited prior art reads on all limitations of the instant claims. 
Hoff teaches treating advanced pancreatic cancer using a combination of nab-pacltaxel and gemcitabine (entire article). Hoff also teaches significant improvement in survival rate with the combination compared to gemcitabine alone treatment (entire article, especially discussion section page 1699-1702). 

Ascertaining the differences between the prior art and the claims at issue
Eberle discloses treating pancreatic ductal adenocarcinoma through inhibition of Bmi1 comprising administering PTC596 (same compound as in the instant claims) orally alone as an active agent (expected to be present with moisture, i.e. water and thus a composition and expected to be either given with water or mixed with pharmaceutically acceptable carrier, which is again composition) or in combination with gemcitabine leading to slowed tumor growth and elevated levels of apoptosis, i.e. the amount is effective amount, but fails to teach treatment in combination with nab-paclitaxel and gemcitabine.
Hoff teaches treating advanced pancreatic cancer using a combination of nab-pacltaxel and gemcitabine. Hoff also teaches significant improvement in survival rate with the combination compared to gemcitabine alone treatment, but fails to teach in combination with PTC596.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference-Since Eberle discloses treating pancreatic ductal adenocarcinoma through inhibition of Bmi1 comprising administering PTC596 (same compound as in the instant claims) orally alone as an active agent (expected to be present with moisture, i.e. water and thus a composition and expected to be either given with water or mixed with pharmaceutically acceptable carrier, which is again composition) or in combination with gemcitabine leading to slowed tumor growth and elevated levels of apoptosis, i.e. the amount is effective amount and Hoff teaches treating advanced pancreatic cancer using a combination of nab-pacltaxel and gemcitabine, it would have been prima facie obvious to a person of ordinary skill in the art that compound PTC596 may be given in a pharmaceutical composition with nab-pacltaxel and gemcitabine to treat pancreatic ductal adenocarcinoma.  
Further, case law has established that it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980)

Importantly, Hoff teaches significant improvement in survival rate with the combination compared to gemcitabine alone treatment. Thus, based on the guidance provided by the cited prior art, a person of ordinary skill in the art would have been motivated to use the combination to treat patients with advanced pancreatic cancer. Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Eberle teaches treating pancreatic ductal adenocarcinoma through inhibition of Bmi1 comprising administering PTC596 (same compound as in the instant claims) orally alone as an active agent (expected to be present with moisture, i.e. water and thus a composition and expected to be either given with water or mixed with pharmaceutically acceptable carrier, which is again composition) or in combination with gemcitabine leading to slowed tumor growth and elevated levels of apoptosis, i.e. the amount is effective amount. Hoff teaches treating advanced pancreatic cancer using a combination of nab-pacltaxel and gemcitabine. Hoff also teaches significant improvement in survival rate with the combination compared to gemcitabine alone treatment, but fails to teach in combination with PTC596.
 So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Further, there is a reasonable expectation of success that compound PTC596 may be given in combination with nab-paclitaxel and gemcitabine for treating pancreatic ductal adenocarcinoma and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.
Response to Arguments
Applicant’s remarks and amendment, filed on 07/21/2022, have been fully considered but not found persuasive.
Applicant’s argument is moot in view of new rejection as set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623